EXHIBIT 10.23

EMPLOYMENT AGREEMENT

                    AGREEMENT by and between BlackRock, Inc., a Delaware
corporation (the “Company”) and Laurence Fink (the “Executive”) dated as of the
10th day of October, 2002 (the “Agreement”).

                    WHEREAS, the Executive is currently employed as Chairman and
Chief Executive Officer of the Company; and

                    WHEREAS, the Company has determined that it is in the best
interests of the Company and its stockholders for the Company to have the
continued dedication and services of the Executive;

               NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

                    1.     Effective Date.  The “Effective Date” shall mean the
date of this Agreement.

                    2.     Employment Period.  The Company hereby agrees to
employ the Executive, and the Executive hereby agrees to continue in the employ
of the Company on the terms and subject to the conditions of this Agreement, for
the period commencing on the Effective Date and ending on the later of (a) the
Initial Payment Date (as defined in Section 1(aa)(i) of the BlackRock, Inc. 2002
Long-Term Retention and Incentive Plan (the “Program”)), if any, and (b) the
last possible date upon which any Performance Goal (as defined in the Program)
could be achieved (such period of employment, the “Employment Period”).

                    3.     Terms of Employment.  (a)  Position and Duties.  (i) 
During the Employment Period, (A) the Executive shall serve as Chairman and
Chief Executive Officer of the Company, reporting directly to the Board of
Directors of the Company (the “Board”), with full executive power as Chief
Executive Officer of the Company, subject to supervision of the Board consistent
with its fiduciary duties and obligations under laws, with duties, authorities
and responsibilities commensurate with such title and office and on a basis no
less favorable than the Executive’s duties, authorities and responsibilities
prior to the Effective Date and (B) the Executive’s services shall be performed
in Manhattan, New York.

                            (ii)     During the Employment Period, and excluding
any periods of disability and vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his attention and
time during normal business hours to the business and affairs of the Company
and, to the extent necessary to discharge the Executive’s responsibilities
hereunder, to use the Executive’s reasonable best efforts to perform such
responsibilities.  During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (a) serve on corporate, civic or charitable
boards



--------------------------------------------------------------------------------


or committees, (b) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (c) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

                    (b)     Compensation.  (i)  Base Salary.  During the
Employment Period, the Executive shall receive an annual base salary (“Annual
Base Salary”) of no less than the Executive’s base salary as in effect as of the
date hereof.  The Annual Base Salary shall be reviewed by the Board no less
frequently than annually and may be increased (but not decreased) at the
discretion of the Board.  If the Executive’s Annual Base Salary is increased,
the increased amount shall be the Annual Base Salary for the remainder of the
Employment Period.  The Annual Base Salary shall be payable in installments,
consistent with the Company’s payroll procedures in effect from time to time,
provided that such installments shall be no less frequent than monthly.

                             (ii)        Annual Bonus.  In addition to the
Annual Base Salary, the Executive shall be eligible to earn, for each fiscal
year ending during the Employment Period, an annual cash bonus (an “Annual
Bonus”) on terms and conditions, including performance goals, as mutually
determined by the Executive and the Compensation Committee of the Board (the
“Committee”) prior to each such fiscal year.

                             (iii)       Long-Term Incentive Compensation.  As
determined by the Committee, the Executive shall be entitled to participate in
the Company’s long term incentive compensation arrangements on terms and
conditions no less favorable than the terms and conditions generally applicable
to the Executive’s peer executives at the Company (the “Peer Executives”), as in
effect from time to time.

                             (iv)       Incentive, Savings and Retirement
Plans.  During the Employment Period, the Executive shall be entitled to
participate in all other incentive plans, practices, policies and programs, and
all savings and retirement plans, practices, policies and programs, in each case
on terms and conditions no less favorable than the terms and conditions
generally applicable to the Peer Executives, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities, savings opportunities and retirement benefit opportunities, in
the aggregate, less favorable than those provided to the Executive under such
plans, practices, policies and programs, as in effect immediately before the
Effective Date.

                             (v)        Welfare Benefit Plans.  During the
Employment Period, the Executive and/or the Executive’s spouse and dependents,
as the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company and its affiliates (including,

2



--------------------------------------------------------------------------------


without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
on terms and conditions no less favorable than the terms and conditions
generally applicable to the Peer Executives, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than those provided to the Executive and his
dependents immediately before the Effective Date.

                             (vi)       Expenses.  During the Employment Period,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by the Executive in accordance with the most
favorable policies, practices and procedures of the Company in effect for the
Executive immediately before the Effective Date or, if more favorable to the
Executive, those provided generally at any time thereafter to the Peer
Executives.

                             (vii)     Fringe Benefits.  During the Employment
Period, the Executive shall be entitled to fringe benefits as determined by the
Committee in its sole discretion, but in no event less favorable than fringe
benefits provided pursuant to the most favorable policies, practices and
procedures of the Company in effect for the Executive immediately before the
Effective Date (including, without limitation, automobiles) or, if more
favorable to the Executive, those provided generally at any time thereafter to
the Peer Executives.

                              (viii)   Office and Support Staff.  During the
Employment Period, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to exclusive personal
secretarial and other assistance at least equal to those provided to the
Executive immediately before the Effective Date or, if more favorable to the
Executive, those provided generally at any time thereafter to the Peer
Executives.

                              (ix)     Vacation.  During the Employment Period,
the Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company as in effect
for the Executive immediately before the Effective Date or, if more favorable to
the Executive, those provided generally at any time thereafter to the Peer
Executives.

                    4.      Termination of Employment.  (a)  Death or
Disability.  The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Period.  If the Company determines in
good faith that the Disability of the Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below), it
may provide to the Executive written notice in accordance with Section 11(b) of
this Agreement of its intention to terminate the Executive’s employment.  In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”), provided that, within the 30 days after the
receipt of such notice, the Executive shall not have returned to full time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean the absence of the

3



--------------------------------------------------------------------------------


Executive from the Executive’s duties with the Company on a full time basis for
180 consecutive business days as a result of incapacity due to mental or
physical illness, which is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative.

                    (b)     Cause.  The Company may terminate the Executive’s
employment during the Employment Period with or without Cause.  For purposes of
this Agreement, “Cause” shall mean:

                             (i)     the willful and continued failure of the
Executive to perform substantially the Executive’s duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or its representative, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties; or

                             (ii)    the willful engaging by the Executive in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company; or

                             (iii)  conviction of a felony (other than a traffic
related felony) or guilty or nolo contendere plea by the Executive with respect
thereto; or

                             (iv)  a material breach by the Executive of Section
9 of this Agreement.

No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s act or omission was in
the best interests of the Company.  Any act, or failure to act, based upon
express authority given pursuant to a resolution duly adopted by the Board with
respect to such act or omission or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board (not including the Executive) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i),
(ii), (iii) or (iv) above, and specifying the particulars thereof in detail.

                    (c)     Deficient Opportunity.  The Executive’s employment
may be terminated by the Executive for Deficient Opportunity.  For purposes of
this Agreement, “Deficient Opportunity” shall mean in the absence of a written
consent of the Executive:

4



--------------------------------------------------------------------------------


                             (i)       the failure to have authority, duties or
responsibilities consistent with the Executive’s position (including status,
offices, titles and reporting requirements) as contemplated by the Agreement, or
any action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose any
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice hereof given by the Executive; or

                             (ii)     any failure by the Company to comply with
any of the provisions of Section 3(b) of this Agreement, other than a failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive; or

                             (iii)    the Company’s requiring the Executive to
be based at any office or location other than that provided in Section
3(a)(i)(B) hereof; or

                             (iv)    any purported termination by the Company of
the Executive’s employment otherwise than as expressly permitted by this
Agreement; or

                             (v)     any failure by the Company to comply with
and satisfy Section 10(c) of this Agreement.

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (v) shall not affect the
Executive’s ability to terminate employment for Deficient Opportunity.

                    (d)     Notice of Termination.  Any termination by the
Company for Cause, or by the Executive for Deficient Opportunity, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more  than thirty days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Deficient Opportunity or Cause shall not constitute a waiver of any
right of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

                    (e)     Date of Termination.  “Date of Termination” means
(i) if the Executive’s employment is terminated by the Company for Cause, or by
the Executive for Deficient Opportunity, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Executive’s employment is terminated by the
Company other than for Cause or

5



--------------------------------------------------------------------------------


Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

                    5.     Obligations of the Company upon Termination.  (a) 
Deficient Opportunity; Other Than for Cause, Death or Disability.  If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for Cause, death or Disability or the Executive shall terminate his
employment for Deficient Opportunity:

                            (i)     the Company shall pay to the Executive in a
lump sum in cash within 15 days after the Date of Termination the aggregate of
the following amounts:

 

A.     the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination, and (2) the product of (x) the highest Annual Bonus paid to the
Executive with respect to the three fiscal years ending prior to the Date of
Termination (the “Reference Bonus”) and (y) a fraction, the numerator of which
is the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is 365, in each
case to the extent not theretofore paid (the sum of the amounts described in
clauses (1) and (2), shall be hereinafter referred to as the “Accrued
Obligations”); and

 

 

 

B.     an amount equal to the product of (1) three and (2) the sum of (a) the
Annual Base Salary and (b) the Reference Bonus; and

                      (ii)     for the three-year period commencing on the Date
of Termination, the Company shall continue to provide the benefits described in
Section 3(b)(v) to the Executive and his spouse and dependents on the same basis
such benefits were provided to the Executive immediately prior to the Effective
Date (collectively “Welfare Benefits”);

                      (iii)   any unvested cash and equity long-term incentive
award or other incentive awards granted to the Executive, including without
limitation options to purchase Company stock and cash awards granted under the
Program (collectively, “Retention and Incentive Awards”), shall immediately vest
and/or be paid, as applicable, in full and such stock options shall, from and
after such vesting, remain exercisable for the remainder of their respective
terms; and

                      (iv)   to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (other

6



--------------------------------------------------------------------------------


than any severance payment plan) through the Date of Termination (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

                      (b)     Death.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.  In addition,
options granted to the Executive to purchase Company stock shall vest in full
and, from and after such vesting, remain exercisable for the remainder of their
respective terms.  Furthermore, with respect to the Retention and Incentive
Awards, the Executive’s beneficiary shall receive a Pro Rata Award (as defined
in the Program) at such time as the Retention and Incentive Awards would
otherwise have become payable had the Executive remained in the employ of the
Company.  Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 5(b) shall include death benefits as in
effect on the date of the Executive’s death with respect to senior executives of
the Company and their beneficiaries.

                      (c)     Disability.  If the Executive’s employment is
terminated by reason of the Executive’s Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits.  In addition, options granted to the Executive to
purchase Company stock shall vest in full and, from and after such vesting,
remain exercisable for the remainder of their respective terms.  Furthermore,
with respect to the Retention and Incentive Awards, the Executive shall receive
a Pro Rata Award at such time as the Retention and Incentive Awards would
otherwise have become payable had the Executive remained in the employ of the
Company.  Accrued Obligations shall be paid to the Executive (or his legal
representative) in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this  Section 5(c) shall include, and the Executive
shall be entitled after the Disability Effective Date to receive, disability and
other benefits as in effect at any time thereafter generally with respect to
senior executives of the Company and the continued provision of Welfare Benefits
to the Executive, his spouse and dependents.

                    (d)     Cause; Other than for Deficient Opportunity.  If the
Executive’s employment shall be terminated for Cause or the Executive terminates
his employment without Deficient Opportunity during the Employment Period, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive (i) his Annual Base Salary through
the Date of Termination and (ii) the Other Benefits, in each case to the extent
theretofore unpaid.

                    (e)     After the Employment Period.  If the Executive’s
employment shall terminate for any reason following the Employment Period, the
Company shall

7



--------------------------------------------------------------------------------


provide the Other Benefits (to the extent theretofore unpaid), and any earned
but unpaid Annual Base Salary.

                    6.     Non-exclusivity of Rights.  Except as specifically
provided, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor, subject to Section 11(f), shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies. 
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

                    7.     Full Settlement.  The Company’s obligation to make
the payments provided for in this Agreement shall not be affected by any
set-offs other than of amounts payable under this Agreement.  In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not the Executive obtains other employment.  The Company agrees to pay as
incurred (within 10 days following the Company’s receipt of an invoice from the
Executive), to the full extent permitted by law, all legal fees and expenses
that the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).

                    8.     Certain Additional Payments by the Company.  (a) 
Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax (as defined below), then the Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.  The Company’s obligation to make Gross-Up Payments under this Section
8 shall not be conditioned upon the Executive’s termination of employment.
(b)     Subject to the provisions of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required, the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Ernst & Young, LLP
or such other nationally recognized

8



--------------------------------------------------------------------------------


accounting firm as may be agreed by the Company and the Executive (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 8, shall be paid by the Company to the
Executive within 5 days of the receipt of the Accounting Firm’s determination. 
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.  As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event the Company exhausts
its remedies pursuant to Section 8(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

                    (c)     The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment.  Such notification shall be
given as soon as practicable, but no later than 10 business days after the
Executive is informed in writing of such claim.  The Executive shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:

                             (i)     give the Company any information reasonably
requested by the Company relating to such claim;

                             (ii)    take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;

                             (iii)   cooperate with the Company in good faith in
order effectively to contest such claim; and

                             (iv)   permit the Company to participate in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and

9



--------------------------------------------------------------------------------


shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties) imposed as a result
of such representation and payment of costs and expenses.  Without limitation on
the foregoing provisions of this Section 8(c), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income in connection with such advance; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

                    (d)     If, after the receipt by the Executive of a Gross-Up
Payment or an amount advanced by the Company pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

                    (e)     Notwithstanding any other provision of this Section
8, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Executive, all or any portion of any Gross-Up Payment, and the
Executive hereby consents to such withholding.

                    (f)     Any other liability for unpaid or unwithheld Excise
Taxes shall be borne exclusively by the Company, in accordance with Section 3403
of the Code.  The

10



--------------------------------------------------------------------------------


foregoing sentence shall not in any manner relieve the Company of any of its
obligations under this Employment Agreement.

                    (g)     Definitions.  The following terms shall have the
following meanings for purposes of this Section 8.

                              (i)     “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

                              (ii)    A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise.

                    9.      Restrictive Covenants.  (a)  Non-Compete.  During
the Executive’s employment and for a period of one year following the Date of
Termination (the “Restricted Period”), unless the Executive’s employment with
the Company or an affiliate thereof shall have been terminated (i) by the
Company without Cause, (ii) by reason of the Executive’s death or Disability or
(iii) by the Executive by reason of a Deficient Opportunity, the Executive shall
not, without the prior written consent of the Company, engage in any Competitive
Activity anywhere in the world.  “Competitive Activity” shall mean any
participation in, employment by, ownership of any equity interest exceeding 5%
in, or organization of, any person, partnership, corporation, firm, association
or other business organization, entity or enterprise that is engaged in a
business that is in direct competition with some or all of the businesses of the
Company as of the Date of Termination, whether the Executive is acting as agent,
consultant, employee, officer, director, investor, partner, shareholder,
proprietor or in any other individual or representative capacity therein.

                    (b)     Non-Solicit/Non-Hire.  During the Restricted Period,
the Executive shall not directly or indirectly, either for his own benefit or
purpose or for the benefit or purpose of any other person, solicit, call on,
actively interfere with the Company’s relationship with, or attempt to divert or
entice away, any person who the Executive should reasonably know is an
investment management or advisory client of the Company as of the Date of
Termination.  During the Restricted Period, the Executive shall not, directly or
indirectly, either for his or her own benefit or purpose or for the benefit or
purpose of any other person, employ or offer to employ, call on, actively
interfere with the Company’s relationship with, or attempt to divert or entice
away, any employee of the Company.

                    (c)     Non-Disclosure.  During the Employment Period and at
all times thereafter, the Executive shall not, without the prior written consent
of the Company, disclose or use in any way, except as required in the course of
such Executive’s employment with the Company or an affiliate thereof, any
confidential business or technical information or trade secret acquired in the
course of such employment, whether

11



--------------------------------------------------------------------------------


or not conceived of or prepared by him, which is related to any service or
business of the Company or any affiliate thereof, all of which are the exclusive
and valuable property of the Company and its affiliates, other than information
which is generally known in the industry in which such business is transacted or
acquired from public sources; provided, however, that this provision shall not
preclude the Executive from the disclosure or use of information required to be
disclosed by applicable law, rules or regulations or by court, governmental or
regulatory agency order or decree.

                    (d)     Non-Disparagement.  During the Employment Period and
at all times thereafter, the Executive shall not make any public statements that
disparage, criticize or defame the Company, its affiliates or any of their
respective employees, agents, officers, directors or shareholders, provided,
however, that this provision shall not apply to any conduct by the Executive
which is isolated and non-continuous in nature and which has not been undertaken
in bad faith.  During the Employment Period and at all times thereafter, the
Company shall not make any public statements that disparage, criticize or defame
the Executive.  Nothing in this Agreement shall prohibit either party from
making truthful statements when required by order of a court or other body
having jurisdiction, or as otherwise may be required by law.

                    10.     Successors.  (a)  This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

                    (b)     This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

                    (c)     The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

                    11.     Miscellaneous.  (a)  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without reference to principles of conflict of laws.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

                    (b)     All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

12



--------------------------------------------------------------------------------


 

If to the Executive:

At the most recent address on file at the Company.

 

 

 

 

If to the Company:

BlackRock, Inc.
40 East 52nd Street
New York, NY 10022
Attn.:  General Counsel
Fax:    (212) 409-3744

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

                    (c)     The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

                    (d)     The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

                    (e)     The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to terminate employment for
Deficient Opportunity pursuant to Section 4(c)(i) (v) of this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

                    (f)     From and after the Effective Date this Agreement
shall supersede any other employment, severance or change of control agreement
between the parties with respect to the subject matter hereof (including the
Employment Agreement between the Company and the Executive dated as of October
1, 1999), except as expressly provided herein.

                    IN WITNESS WHEREOF, the Executive has hereunto set the
Executive’s hand and, pursuant to the authorization from its Board of Directors,
the Company has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

 

/s/ LAURENCE FINK

 

--------------------------------------------------------------------------------

 

LAURENCE FINK

 

 

 

BLACKROCK, INC.

 

 

 

By

/s/ RALPH L. SCHLOSSTEIN

 

 

--------------------------------------------------------------------------------

 

 

RALPH L. SCHLOSSTEIN

13